Citation Nr: 0638759	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
swelling.

2.  Entitlement to service connection for depression.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
bilateral ankle swelling and depression, and granted service 
connection for peripheral neuropathy of the bilateral lower 
extremities, and assigned a 10 percent rating for each 
extremity, effective from April 25, 2003.  In July 2006 the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.

The issues of ratings in excess of 10 percent for peripheral 
neuropathy of the lower extremities are addressed in the 
Remand portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.


FINDINGS OF FACT

1.  The competent medical evidence of record does not link 
the veteran's foot problems in service (including complaints 
of heel pain, a stress fracture of the left ankle, and 
possible stress fracture of the right ankle) to any current 
disorder or disability manifested by bilateral ankle 
swelling.  

2.  Depression began many years after active duty, and is not 
linked by competent medical evidence to any incident of 
service.


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral ankle swelling was 
not incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1111, 1153, (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Depression was not incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in May 2003, March 2004, and June 2005, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, the Board 
notes that in a letter dated in June 2006, the veteran was 
advised as to how a disability rating and effective date 
would be assigned if service connection were granted.  In 
addition, since the claims for service connection are being 
denied, any such issues are moot.

II.  Factual Background

The veteran's service medical records (SMRs) show that, on 
his pre-induction examination in February 1966, there was a 
notation of "no evidence of heels injury".  On a report of 
medical history prepared in conjunction with the pre-
induction examination, the veteran responded "Yes" as to 
having or having had swollen or painful joints and foot 
trouble".  He reported (what appears to be) "strain heels 
Nov. 1965" and the examining doctor found no residuals.  He 
also reported his feet would swell after he used them a lot, 
and the examining doctor noted this was not considered 
disabling.  

In November 1966 the veteran was treated in the podiatry 
clinic at Fort Jackson, SC, on several occasions.  Although 
these treatment notes are mostly illegible, it appears that 
the veteran was seen for bilateral heel and foot pain.  He 
was placed on light duty for three days.  An X-ray of the 
heels taken in December 1966 showed a "stress fracture 
involving the posterior aspect of the left calcaneus"and "a 
questionable stress fracture thorough the posterior superior 
aspect of the right calcaneus."  On a report of medical 
history prepared in conjunction with his separation 
examination in October 1968, the veteran responded "No" as 
to then having, or having had, swollen or painful joints and 
foot trouble.  His feet were evaluated as clinically normal.  
The SMRs are negative for any complaint of, treatment for, or 
finding of depression.

Private treatment records from Dr. M show that in September 
1994 the veteran was found to have some depressive symptoms.  
In February 1998 he was found to be experiencing "extensive 
depression symptoms", and was started on Prozac for his 
depression.

Private treatment records from Dr. P show that in January 
2000 the veteran was seen for complaints of left foot and 
ankle pain after stepping off a curb and sustaining an 
inversion injury.  His ankle was stable to strains, and no 
foot or ankle deformities were noted.  An X-ray of the foot 
was negative.  The assessment was foot and ankle sprain.  In 
February 2000, the veteran re-sprained his ankle after 
stepping on a hose.  The assessment was that his ankle sprain 
was resolving.  In May 2000, he complained of ankle swelling 
at times.  In July 2000, he reported no current ankle 
swelling.  In November 2000 and April 2001, it was noted that 
the veteran had no ankle edema.

In May 2003, the veteran reportedly stepped on a nail and 
complained of foot pain.  An X-ray of the right foot showed a 
calcaneal heel spur, soft tissue swelling at the base of the 
fifth metatarsal, and plantar heel spurs at the Achilles 
tendon insertion.  There was no evidence of a fracture.  

VA treatment records show that in September 2003 the veteran 
reported he had fractured both ankles during basic training.  
He complained of chronic pain in the feet.  In February and 
May 2004 he had no edema in the extremities.  In February and 
April 2004, mental health clinic outpatient notes showed 
diagnoses of PTSD and depression.  He was noted to have 
financial stress and medical problems.  

On a private mental status examination in April 2004 the 
veteran was found to have no evidence of depressive symptoms, 
and he denied being depressed.  On a disability examination 
in May 2004 he reported having a history of depression.

On VA examination in January 2005, the veteran indicated he 
was at the examination to deal with his depression associated 
with a heart attack in December, and with his PTSD.The 
diagnoses included PTSD and depressive disorder.  

VA treatment records show that in February 2005 the veteran 
was seen for a mental health outpatient appointment, and he 
denied any change since an increase in his Zoloft dosage.  
His affect and mood were depressed.  The diagnosis was PTSD.  
In April 2005 his depression and anxiety were found to be 
well controlled on Zoloft.  

At his Travel Board hearing, the veteran testified that he 
fractured his ankles during basic training and went on sick 
call at that time.  He reported that he had no problems with 
his ankles at separation, but one year later his ankles 
swelled while he was playing softball.  He claimed that since 
then he has continued to have ankle problems, but had not had 
treatment for his ankles in a long time.  With regard to 
depression, the veteran testified that his depression was 
caused by his PTSD, diabetes mellitus, and peripheral 
neuropathy.

III.  Analysis

A.  Service Connection for Bilateral Ankle Swelling

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship, or 
nexus, between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder. Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he sustained fractures of his 
ankles in service, and as a result has had ankle problems 
since then, include swelling of the ankles.  

While the veteran's SMRs do show that he complained of and 
was treated for heel and foot pain, and an X-ray showed he 
had a left ankle stress fracture and a possible right ankle 
stress fracture, upon separation he reported no swollen or 
painful joints and no foot trouble, and his feet were 
evaluated as clinically normal.  Post-service treatment 
records show some complaints of swelling in the feet and 
ankles; on several occasions these complaints were related to 
injuries sustained at that time (i.e., stepping off a curb, 
stepping on a hose, stepping on a nail), and at other times 
they were related to his service-connected diabetes mellitus 
and his service-connected peripheral neuropathy of the lower 
extremities.  

Moreover, the Board notes that any post-service complaints of 
bilateral ankle swelling constitute a report of symptoms, as 
opposed to establishing a clinically diagnosed left or right 
ankle disorder or disability.  The U.S. Court of Appeals for 
Veterans Claims has had occasion to discuss what constitutes 
a disability, holding that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  While the Board 
does not dispute that the veteran may experience intermittent 
bilateral ankle swelling, there is no objective clinical 
confirmation that the veteran suffers from an actual 
disability of either ankle, related to service, that is 
manifested by swelling.  Sanchez, supra.  The record reflects 
that he does have edema on occasion, but the record reflects 
that this is primarily related to his diabetes mellitus and 
peripheral neuropathy.

The veteran has not brought forth any medical evidence which 
would suggest the existence of a current bilateral ankle 
disability, manifested by swelling, that is related to 
service, and a layman such as the veteran is not competent to 
offer a medical opinion or diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, with all due 
respect, the veteran's own opinions and theories do not 
constitute competent medical evidence in support of his 
claim, and thus carry no probative weight on the critical 
question in this matter of medical diagnosis or medical 
causation.  Since there is no competent medical evidence of 
record linking a current bilateral ankle disability 
manifested by swelling to service, there may be no service 
connection for the claimed condition.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for bilateral ankle swelling must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Service Connection for Depression

Service connection will be rebuttably presumed for certain 
chronic diseases, including a psychosis, which are manifest 
to a compensable degree within one year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran contends that he has depression as a result of 
his PTSD (which he has claimed is related to service).  He 
also has claimed his depression is, in part, related to 
various physical problems.

The SMRs show no finding or treatment indicative of 
depression.  The record reflects that there is no showing of 
any psychosis within the first year after service, and the 
first post-service medical evidence showing that the veteran 
had depressive symptoms was in 1994.  In September 1994, Dr. 
Meadors reported that the veteran had some depressive 
symptoms.  In February 1998 he was started on Prozac for his 
depression.  Subsequent treatment records show continued 
treatment and medication for depression.  Although there is 
competent medical evidence showing that the veteran has a 
current disability of depression , there is no competent 
medical evidence of record linking any such disabiltiy to 
service.  Moreover, although the veteran has asserted that 
his psychiatric disorder had an onset in service and is 
related to service, he is a layperson and thus does not have 
professional competence to give a medical opinion on 
causation.  Espiritu, supra.

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert, supra.  Here, there is no competent 
medical evidence of record linking the veteran's depression 
to service, and no competent medical evidence showing that 
his current depression had its onset in service.  The weight 
of the credible evidence demonstrates that the veteran's 
depression began years after service and was not caused by 
any incident of service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, 
Gilbert, supra.


ORDER

Service connection for bilateral ankle swelling is denied.

Service connection for depression is denied.


REMAND

The veteran contends that his service-connected peripheral 
neuropathy of the lower extremities is more disabling than 
currently rated.  He testified in July 2006 that he uses a 
cane and a walker because of weakness in the lower 
extremities, and that he had numbness from his toes to above 
his knees.  He claimed his left leg would collapse 
unexpectedly, and that his left leg was weaker than his right 
leg.  

Although the veteran underwent a VA peripheral nerves 
examination in January 2005, the Board finds that, pursuant 
to VA's duty to assist the veteran, another VA examination is 
warranted.  First, the veteran has testified that his 
service-connected disability of the lower extremities has 
worsened since he underwent the VA examination in January 
2005.  Second, on the VA examination in January 2005, the 
examiner did not provide adequate clinical findings so as to 
properly rate the service-connected peripheral neuropathy of 
the lower extremities.  Rather, the VA examiner generalized 
that the veteran had a "typical peripheral neuropathy no 
better and no worse than everybody" and that the veteran's 
"complaints are typical and there is nothing different in 
this patient".  The VA examiner failed to report range of 
motion findings for the lower extremities, and did not 
comment on the condition fo the muscles of the lower 
extremities.  In that regard, the Board notes that a private 
treatment record dated in May 2004 showed "mild decrease in 
muscle mass of his distal left extremity as compared to the 
right".  

The veteran's peripheral neuropathy of the lower extremities 
has been rated under Diagnostic Code (DC) 8621 as neuritis.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  Neuritis is 
evaluated consistent with the criteria for evaluating 
paralysis, under DC 8521, which provides that a 40 percent 
evaluation is warranted for complete paralysis of the 
external popliteal nerve (common peroneal), with foot drop 
and slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
A 30 percent evaluation requires severe incomplete paralysis.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 10 percent evaluation requires mild incomplete 
paralysis.  38 C.F.R. § 4.124a, DC 8521.

The term "incomplete paralysis", with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Accordingly, the veteran should be scheduled for a VA 
examination, and his peripheral neuropathy of the lower 
extremities should be evaluated consistent with the criteria 
set out above.  Moreover, the veteran testified that he 
received all of his treatment for his peripheral neuropathy 
of the lower extremities at VA facilities in Anderson and at 
Dorn.  The record reflects that VA treatment records have 
been obtained through September 2005.  On remand, any current 
VA treatment records should be obtained and associated with 
the claims file.  

This case is REMANDED for the following action:

1.  Obtain complete and current VA 
treatment records for the veteran, for any 
treatment related to his peripheral 
neuropathy of the lower extremities, dated 
from September 2005 to the present.  

2.  Thereafter, schedule the veteran for a 
VA neurological examination to determine 
the nature and current severity of his 
service-connected peripheral neuropathy of 
the lower extremities.  The examiner 
should review the veteran's claims folder 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted, to include range of motion 
studies of the lower extremities.  The 
examiner should fully describe the 
neurological and orthopedic symptoms and 
impairment associated with the veteran's 
service-connected peripheral neuropathy of 
the lower extremities.  The examiner 
should discuss whether there is impairment 
of function, loss of reflexes, muscle 
atrophy, or sensory disturbances, of the 
lower extremities, as well as the nature 
and extent of any pain.  Complete 
rationale should be provided for any 
opinions expressed.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


